Cateon, Ch. J.
delivered the opinion of the court.
Gore, the co-executor, was absent for some six or eight weeks to New Orleans. During his absence, Bledsoe was sued alone as executor of Harris, and recovered against. The acts of 1826, ch. 38, and 1827, ch. 84, provide in case one of the executors has removed, (as in cases of attachment,) the one within the jurisdiction may be sued. Removal does not mean temporary absence on a journey, but change of residence. Gore had not changed his residence; was clerk of the county court of Overton at the time, and the process of the law could have reached him. The judgment must be reversed, and the cause remanded for another trial.
Judgment reversed.